Title: To Benjamin Franklin from Brongniart, 31 January 1783
From: Brongniart, Alexandre-Théodore
To: Franklin, Benjamin


paris Rue St Marc. le 31 janvier 1783
M. Brongniart a L’honneur de presenter Son Respect a Monsieur franklin et Le prie de Lui faire Sçavoir Si on lui a remis Vendredi de L’autre Semaine, deux Nouvelles Epreuves de la Medaille, et entre autres Celle de la tete de la libertè.
Monsieur franklin oublie apparemment d’envoyer a Mr Brongniart Ce qu’il desire faire mettre au Bas de la Medaille de chaque Cotè, et Cela retient Le graveur qui desireroit terminer Cet ouvrage—
 
Notation: Brognart 31 Janvr. 1783
